UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7152


DAVID BRYANT WICKS,

                        Plaintiff – Appellant,

          v.

WALMART DEPARTMENT STORES; JUSTIN SHERMAN; MIKE WHITE;
CAMBRIDGE POLICE DEPARTMENT; JOHN F. JONES; SALISBURY
POLICE DEPARTMENT; OFFICER BARKLEY; CHRISTOPHER LANE;
GEORGE KALOROUMAKIS; WARDEN,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-02293-RDB)


Submitted:   December 16, 2014               Decided:   December 18, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Bryant Wicks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Bryant Wicks appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                       We

have     reviewed   the   record      and     find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Wicks v. Walmart Dep’t Stores, No. 1:14-cv-02293-RDB (D.

Md. filed July 28 & entered July 29, 2014).                   We dispense with

oral     argument   because    the    facts    and   legal    contentions     are

adequately    presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2